EXHIBIT 16.1 Anderson Bradshaw PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, UT 84107 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 December 10, 2012 Dear Sir/Madam: We have read the statements included in Amendment No. 1 to the Current Report on Form 8-K dated November 27, 2012 ofREO Plus, Inc. to be filed with the Securities and Exchange Commission on or about December 10, 2012,and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Anderson Bradshaw PLLC Anderson Bradshaw PLLC Salt Lake City, UT 84107
